Citation Nr: 0413026	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  03-30 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than October 25, 
2002, for service connection for prostate cancer due to 
presumed exposure to Agent Orange, status post-radical 
perineal prostatectomy.

2.  Entitlement to Special Monthly Compensation at a level 
higher than 38 U.S.C.A. § 1114(k) (West 2002) for loss of use 
of a creative organ.

3.  Entitlement to an increased initial evaluation for 
prostate cancer due to presumed exposure to Agent Orange 
status post-radical perineal prostatectomy, currently 
evaluated at 40 percent.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from June 1963 to June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Winston Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In light of the fact that the veteran contested the initial 
evaluation of his status post-radical perineal prostatectomy 
disability, the Board has styled the issue of the case as 
reflected.  See Fenderson v. West, 12 Vet. App. 119 (1999).

A January 2004 statement of the case (SOC) was in issued in 
response to the veteran's notice of disagreement with the 
evaluation of his prostate cancer status post-radical 
perineal prostatectomy.  In response to the SOC, the veteran 
submitted a letter dated in March 2004, in which he requested 
that it be deemed a substantive appeal.  Accordingly, the 
Board has included the evaluation of the veteran's prostate 
cancer status post-radical perineal prostatectomy among the 
issues before it.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran's May 2003 substantive appeal reflects that the 
veteran requested a Travel Board Hearing.  The RO forwarded 
the file without scheduling a hearing as required.  See 
38 C.F.R. § 20.704 (2003).  In light of the fact that the 
Board may not proceed with an adjudication of the veteran's 
claim without affording him an opportunity for such a 
hearing, a remand is required.

Accordingly, the case is REMAMDED for the following:

The RO shall schedule a hearing as 
requested before a Member of the Board 
at the earliest available opportunity, 
in accordance with applicable 
procedures, and notify the veteran of 
the date and time thereof.  If he wishes 
to withdraw the request for the hearing, 
that should be done by written document 
submitted to the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




